DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/14/2020 and 12/23/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 20140327875) in view of Van Heugten (US 20150301338).
Regarding claim 1, Blum teaches 
contact lens for vision correction (see fig. 2, ¶82, a lens 200, is a contact lens), wherein the contact lens (200) is configured to be 
placed directly on the surface of an eye (this is an inherent function of contact lens which is to be placed on the surface of an eye) of a user, wherein the 
contact lens (200) comprises,
a lens (200) that is configured to be controlled so as to adjust the focal length 
of the contact lens (¶82, a lens 200, such as a contact lens, may include an aperture 220 with a plurality of dynamic micro-lenses 222. The micro-lenses 222 each include a diffractive region 224. Micro-lenses 222 may be electro active and ¶52, an electro-active element refers to a device with an optical property that is alterable by the application of electrical energy. The alterable optical property may be, for example, optical power, focal length),
characterizing in that the contact lens (200) further comprises light and a photosensitive element (¶125, the sensor may be a photo-detector and may be located in a peripheral region of the lens) for detecting light (¶125, useful for sensing increases and/or decreases in available light) and for providing an output signal depending on the intensity of the light that impinges onto the photosensitive element (¶125, sensor my detect sensory information and send a signal to the controller).
Blum does not specifically teach a lens further comprises a light source for emitting light;
wherein said light source and said photosensitive element are configured such that light emitted by the light source is reflected by the lens of the eye of the user or by the retina of the eye of the user before impinging onto said photosensitive element.
	However, in a similar endeavor, Van Heugten teaches a contact lens (see fig. 1b, ¶48), comprising a light source (light source 25) for emitting light.
wherein said light source and said photosensitive element (¶28, wavefront sensor) are configured such that light emitted by the light source (25) is reflected by the retina of the eye of the user (¶48, light source 25 provides a point source of light that can be directed toward retina 40) before impinging onto said photosensitive element (¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of Blum with a light source for emitting light; wherein said light source and said photosensitive element are configured such that light emitted by the light source is reflected by the lens of the eye of the user or by the retina of the eye of the user before impinging onto said photosensitive element of Van Heugten, for the purpose of providing sufficient information to adjust optical power of the associated optics (¶28).
Regarding claim 2, Blum in view of Van Heugten teaches the invention as set forth above and Van Heugten further teaches the light source (25) and the photosensitive element (¶28, wavefront sensor) are further configured such that the intensity of the emitted light that impinges on the photosensitive element changes when the form of the lens of said eye of the user is changed (¶28, temporal and/or spatial variations and/or aberrations in the optical power of the eye can be measured by the wavefront sensor, providing sufficient information to adjust optical power of the light source) and/or when the position of the contact lens on the surface of the eye is changed, so that said output signal changes as well (¶28, measured by the wavefront sensor, providing sufficient information (output signal) to adjust optical power of the light source).  The reason for combining is the same as in claim 1 above.
Regarding claim 3, Blum in view of Van Heugten teaches the invention as set forth above and Van Heugten further teaches the contact lens (contact lens 10) comprises 
a mechanism to adjust the focal length (¶124 the controller is adapted to control optical power) of the lens (10) and a control unit (¶38, controller can be either embedded inside of the contact lens) for controlling said mechanism (¶124 the controller is adapted to control optical power), wherein the control unit (¶38, controller can be either embedded inside of the contact lens) is 
configured to control said mechanism (¶124 the controller is adapted to control optical power) using said output signal (¶28, measured by the wavefront sensor, providing sufficient information (output signal) to adjust optical power of the light source).  The reason for combining is the same as in claim 1 above.
Regarding claim 4, Blum teaches optical device for vision correction (see fig. 2, ¶82, a lens 200, is a contact lens), wherein
the optical device (200) is configured to be worn in front of an eye (this is an inherent function of contact lens which is to be placed on the surface of an eye) of a user, 
wherein the optical device (200) comprises,
a lens (200) that is configured to be arranged in front of said eye (300) of the 
user (this is inherent of a contact lens) and to be controlled so as to adjust the focal length of the lens (200) or optical device, 
characterized in that 
the optical device (200) further comprises light and a photosensitive element (¶125, the sensor may be a photo-detector and may be located in a peripheral region of the lens) for detecting light (¶125, useful for sensing increases and/or decreases in available light) and for providing an output signal depending on the intensity of the light that impinges onto the photosensitive element (125, sensor my detect sensory information and send a signal to the controller).
Blum does not specifically teach further comprises a light source for emitting light;
wherein said light source and said photosensitive element are configured such that light emitted by the light source is reflected by the lens of said eye of the user or by the retina of said eye of the user or by the cornea of said eye of the user before impinging onto said photosensitive element.
However, in a similar endeavor, Van Heugten teaches an optical device (see fig. 1b, ¶48),
further comprising a light source (light source 25) for emitting light;
wherein said light source and said photosensitive element (¶28, wavefront sensor) are configured such that light emitted by the light source (25) is reflected by the retina of said eye of the user (¶48, light source 25 provides a point source of light that can be directed toward Retina 40) before impinging onto said photosensitive element (¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical device of Blum with a light source for emitting light; wherein said light source and said photosensitive element are configured such that light emitted by the light source is reflected by the lens of said eye of the user or by the retina of said eye of the user or by the cornea of said eye of the user before impinging onto said photosensitive element of Van Heugten, for the purpose of providing sufficient information to adjust optical power of the associated optics (¶28).
Regarding claim 5, Blum in view of Van Heugten teaches the invention as set forth above and Van Heugten further teaches the light source (25) and the photosensitive element (¶28, wavefront sensor) are further configured such that the intensity of the emitted light that impinges on the photosensitive element changes when the form of the lens of said eye of the user is changed (¶28, temporal and/or spatial variations and/or aberrations in the optical power of the eye can be measured by the wavefront sensor, providing sufficient information to adjust optical power of the light source) and/or when the position of the eye of the user changes with respect to the optical device, so that said output signal changes as well (¶28, measured by wavefront sensor, providing sufficient information (output signal) to adjust optical power of the light surface).  The reason for combining is the same as in claim 4 above.
Regarding claim 6, Blum in view of Van Heugten teaches the invention as set 
forth above and Van Heugten further teaches the optical device (contact lens 10) 
comprises a mechanism to adjust the focal length (¶124 the controller is adapted to control optical power) of the lens (10) or optical device and a control unit (¶38, controller can be either embedded inside of the contact lens) for controlling said mechanism (¶124 the controller is adapted to control optical power), wherein the control unit (¶38, controller can be either embedded inside of the contact lens) is configured to control said mechanism (¶124 the controller is adapted to control optical power) using said output signal (¶28, measured by the wavefront sensor, providing sufficient information (output signal) to adjust optical power of the light source).  The reason for combining is the same as in claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/26/22